Citation Nr: 1114835	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-32 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  In March 2011, the Veteran testified at a hearing before the undersigned Veterans law Judge.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his current bilateral hearing loss was caused by in-service exposure to gunfire noise.  Specifically, he reports that, during military service, he frequently shot pistols with little or no hearing protection.  See Veteran's statements in April 2008 and December 2008.  In this regard, he reported that he sometimes wore small plastic earplugs, but that even with these in, he heard whistling in his ears following shooting exercises.  See Veteran's December 2008 statement.  He has also reported having difficulty hearing what people were saying to him in service, and that he was told that he had some hearing loss at the time that he was separated from service.  See April 2008 statement and March 2011 Board hearing transcript.  In this regard, the Veteran has indicated that his hearing has continued to worsen over the years.  Moreover, he has reported that he was first provided with hearing aids approximately nine years after separation from service, which he has since continued to wear since.  See April 2008 statement.  

At the outset, the Board notes that the Veteran's DD-214 shows that the Veteran received an Expert Rifle Badge during service.  Additionally, the Board highlights that service connection is already in effect for the Veteran's tinnitus.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of treatment for hearing loss; however, these records show that the Veteran had 15/15 hearing bilaterally on whispered voice hearing tests conducted at the time of his induction examination in May 1958 and his separation examination in May 1960.  Additionally, these records show that, at the time of his May 1960 separation examination, in addition to whispered voice testing, audiometric testing was conducted, which revealed hearing within normal limits.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board highlights that, because the Veteran's separation audiological examination was administered prior to October 31, 1967, when the service departments adopted International Standard Organization (ISO) units, the audiological findings must be converted from American Standards Association (ASA) units to the ISO standard.  Following conversion, the results of the Veteran's May 1960 separation audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
n/a
0
LEFT
20
10
15
n/a
0

Post-service, the Veteran has reported that he first sought treatment for his hearing loss in approximately 1969, when he was provided with hearing aids.  In this regard, the Veteran has reported that he has since continued to wear hearing aids.  See March 2011 Board hearing transcript.  Moreover, the Veteran has reported that, in the early 1980s (i.e., 1980 to 1982), he began receiving VA treatment for his hearing loss at the medical center in Hines, Illinois, where he was provided with replacement hearing aids.  See Veteran's April 2008 statement and March 2011 Board hearing transcript.  In this regard, the Veteran has reported that he has since continued to receive consistent VA treatment for his hearing loss at various VA medical centers.  See id. 

In February 2008, the Veteran underwent annual VA audiological testing.  At that time, the doctor noted that the Veteran had last undergone comprehensive audiological testing in September 2005, and that the Veteran had been provided with VA hearing aids at that time.  The doctor also reported that audiological testing conducted at that time was consistent with the results obtained in September 2005, noting that these results revealed mild sloping to profound sensorineural hearing loss bilaterally with poor speech recognition bilaterally.  At that time, impressions were taken for new hearing aids.  Subsequently, in August 2008, the Veteran sought follow-up treatment for his hearing loss, reporting that he needed to have the left ear hearing aid slightly increased and the right ear hearing aid slightly decreased.  

Thereafter, in July 2009, the Veteran was afforded a VA audiological examination.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file, noting that his May 1960 separation examination revealed normal hearing bilaterally through 8000 Hertz.  The examiner also noted that the Veteran's VA treatment records showed that he was followed for hearing loss, had normal sloping to profound sensorineural hearing loss with poor speech recognition, and wore VA-issued canal style hearing aids binaurally.  At his examination, the Veteran reported that, during service, he was exposed to noise from pistols, and that he had not always worn hearing protection while shooting.  Additionally, the examiner noted that the Veteran had post-service unprotected occupational and recreational noise exposure to construction noise, restaurant noise, and hunting noise.  

Audiological testing conducted at the time of his examination confirmed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on these results, the examiner diagnosed the Veteran with normal sloping to profound sensorineural hearing loss at 1000 Hertz and above in the right ear, normal sloping to severe sensorineural hearing loss at 1000 Hertz and above in the left ear, and tinnitus.  The examiner then went on to provide the opinion that the Veteran's bilateral hearing loss was less likely than not the result of noise exposure during service, and was instead likely due to his post-service unprotected occupational (i.e., while working in construction) and recreational (i.e., hunting) noise exposure.  In support of this opinion, the examiner again noted that the Veteran's May 1960 separation examination revealed normal hearing through 8000 Hertz bilaterally.  Finally, the examiner provided the opinion that the Veteran's tinnitus was at least as likely as not the result of his military noise exposure insofar as this condition had its onset during military service.  

Subsequently, in a July 2009 statement, the Veteran provided further information regarding his history of noise exposure.  Specifically, he reported that, during the in-service shooting exercises and competitions, he performed rapid firing shooting, timed firing shooting, and slow firing shooting with a variety of guns and rifles.  Additionally, he reported that during such exercises and competitions, he was not the only shooter, but rather, he was surrounded by other service-members shooting at the same time.  Further, regarding his post-service noise exposure, the Veteran clarified that he had not been hunting in over 25 years, and that even when he did hunt, he would only fire a couple of shots throughout the entire hunting season.  Moreover, the Veteran reported that, in his occupation as a construction worker and while working in restaurants, he was not exposed to loud noise.  Finally, the Veteran reported that he lost his hearing during service, noting that, until he received hearing aids in 1969, he had been unable to hear people speaking to him.  

Finally, at his March 2011 Board hearing, the Veteran again reported that, during service, he was exposed to noise while shooting pistols on the shooting range.  In this regard, the Veteran reported that he and 20 to 30 other service members had formed a team that participated in shooting competitions during service.  Additionally, the Veteran reported that he first began having difficulty understanding what people were saying to him during service, and that, at the time of his separation examination, the doctor told him that he had some hearing loss, but that there was nothing that could really be done to fix it.  In this regard, the Veteran reported that because he had been told that nothing could be done, he did not immediately seek treatment.   Moreover, the Veteran reported that, as noted above, in approximately 1969, he underwent private audiological testing, which revealed hearing loss bilaterally, and that at that time, he began wearing hearing aids.  Finally, the Veteran reported that, in the early 1980s, he began undergoing VA treatment for his hearing loss and has since continued to wear VA hearing aids.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss was caused by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was exposed to gunfire noise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced difficulty hearing since service.  

Moreover, the Board finds the Veteran's reports of in-service noise exposure and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to noise during service, especially given his exposure to gunfire noise while becoming a rifle expert, for which he received a badge during service.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that caused his hearing loss.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Further, as noted above, insofar as service connection has already been granted for the Veteran's tinnitus, his in-service noise exposure has been conceded.  

The Board acknowledges the July 2009 VA examiner's opinion that the Veteran's current hearing loss is less likely than not the result of noise exposure during service, and is instead likely due to his post-service unprotected occupational and recreational noise exposure.  However, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are at least as persuasive as the July 2009 VA examiner's opinion in determining the onset and etiology of his bilateral hearing loss.  In this regard, the Board finds it significant that the July 2009 VA examiner failed to acknowledge or discuss the Veteran's reports of a continuity of symptomatology (i.e., difficulty hearing) since service, and appears to have instead based her opinion solely on the fact that the Veteran's service treatment records failed to show hearing loss upon discharge from service.  Further, the examiner failed to provide any explanation or rationale for her determination that the Veteran's hearing loss was more likely related to his post-service noise exposure than his in-service noise exposure.  In this regard, the Board highlights that, following his July 2009 examination, in an September 2009 statement, the Veteran clarified that he had little occupational noise exposure while working in construction and restaurants, and he had little post-service recreational noise exposure while hunting, reporting that he had not hunted in over 25 years, and that even when he did hunt, he only fired the gun several times a season (i.e., far less than the frequent shooting he did during service).  As such, because the July 2009 VA examiner relied on the fact that there was no clinical evidence of hearing loss in the Veteran's service treatment records, and because she failed to provide an explanation for her opinion that the Veteran's hearing loss was due to his post-service noise exposure, rather than his in-service noise exposure, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his noise exposure during service, and as such, he meets all of the elements required for service connection.  As demonstrated by the July 2009 audiological examination results, he currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by his July 2009 VA audiological examination, his March 2011 Board hearing, and his statements supporting his claim, and which is further bolstered by the receipt of an Expert Rifle Badge during service.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


